DETAILED ACTION
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  the language “is disposed in a manner to be, for printing, over” is confusing and awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein plasma is ejected from the opening part in “a direction opposite to the moving direction of the target base printing material.” However, it does not appear from the elected embodiment according to Figure 3-3 that this is the case. That figure appears to show plasma being ejected toward the material at an inclined angle to the material, not parallel to the material, which would seem to be required by the claim. Furthermore, the claim recites that the opening “faces away from a direction…” However, because a direction is not itself a physical structure, it is not clear how a physical structure such as an opening could “face away” from something does not physically exist.  Clarification is required.
Because all other claims depend from claim 1, they are also rejected on this basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cofler (2009/0207224) in view of Lapin (2018/0022947).

	Regarding claim 1, Cofler teaches an inkjet printing device comprising:
	an inkjet nozzle (fig. 3, item 140C) that is disposed in a manner to be, for printing, over a printing surface (fig. 3, item 108) of a target base printing material which moves in a moving direction (fig. 1C, direction 146) 
	a plasma ejection port (fig. 3, item 156B) disposed downstream of the inkjet nozzle in the moving direction of the target base printing material (see fig. 3, note that the moving direction is being defined downward on the page), for treating the printing surface of the target base printing material with plasma ([0018]), wherein an opening part of the plasma ejection port is oriented facing away from a direction perpendicular to the printing surface of the target base printing material in a manner to eject plasma from the opening part in a direction opposite to the moving direction of the target base printing material (see 112 rejection, Note that, to say, an opening is “facing away from a direction” can mean any number of things. Note that Cofler’s plasma port can be said to “face away” from the direction); and
	an UV irradiation part (fig. 3, item 150A) disposed downstream of the plasma ejection port in the moving direction of the target base printing material (see fig. 3), for treating the printing surface of the target base printing material with UV irradiation ([0018]-[0021]). 
 	Cofler teaches a UV irradiation part instead of an electron beam irradiation part. Lapin teaches wherein employing electron beam irradiatable inks instead of UV irradiatable inks (Lapin, [0005]). It would have been obvious to use electron beam irradiatable inks instead of UV irradiatable inks, as disclosed by Lapin, in the device disclosed by Cofler because doing so would allow for the use of inks without photoinitiators while giving high conversion of the monomer components. Upon substitution of EB inks for UV inks, it would be obvious to one of skill in the art at the time of invention to convert the UV irradiators of Cofler to EB irradiators, and the resultant device would meet the claimed limitations. 

 	Regarding claim 2, Cofler in view of Lapin teaches the inkjet printing device according to claim 1, wherein the inkjet nozzle and the plasma ejection port are integrated to constitute an inkjet printing part (Cofler, see fig. 3, item 164). 	Regarding claim 3, Cofler in view of Lapin teaches the inkjet printing device according to claim 2, wherein a head equipped with .

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cofler in view of Lapin as applied to claim 2 above, and further in view of Araki (2016/0090504).


 	Regarding claim 4, Cofler in view of Lapin teaches the inkjet printing device according to claim 2, wherein first and second nozzles with dedicated plasma treatment ejectors (Cofler, fig. 4) . 

Response to Arguments
Applicant's arguments filed 7/4/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. Further, new 112 issues have arisen. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853